DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 07/26/2022, Applicant amended claims 1 and 8, cancelled claims 3 and 7 and added the new claims 18-20. Claims 1, 2, 4-6, and 8-20 are pending and are currently examined.

Priority
Applicant presented data attesting to the existence of the subject matter claimed instantly in the earliest priority Application, EP17181026, which has a filing date of July 12th 2017. Thus, this date constitutes earliest priority date for this Application.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-6, 8-17 remain and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
As indicated in the previous Office action, the specification discloses two constructs (CT26-5, CT26- 31) each comprising either 5 or 31 cancer specific neo-antigens from the murine colorectal cell line CT26, which may be comprised in an expression vector Gad.  The expression vectors are used in a method of inhibiting tumor growth in CT26 xenografted mice. Applicant also disclosed 33 neoepitopes that could potentially be part of the constructs claimed (SEQ ID NOs: 1-31, 43, and 44). However the Application claims polypeptides comprising at least 25 to 100 different tumor-specific neo-antigens each having between 8-50 amino acids. In contrast to Applicant’s disclosure of the specific CT26-5 and CT26-31 constructs, the instant disclosure, including the claims fail to disclose a representative number of species
falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
On page 10 of the remarks Applicant argues that: The specification fully describes and clearly enables the claimed invention. Example 1 demonstrates that TPA leader sequence or an invariant chain sequence, located N-terminally, is essential to immunogenicity.” The arguments were carefully considered but not found persuasive because the issue is not the immunogenicity of the product but the product per se. Applicant presented a construct with 5 or 31 neo-antigens form a very specific cell line (CT26 murine colorectal cell line) but claim any construct that comprises at least 25 to 100 different tumor-specific neo-antigens each having between 8-50 amino acids. The genus claimed is enormous, since the tumor specific neo-antigens claimed have to have no structural description but just having a length of 8-50 amino acids.  Therefore, the two types of constructs clearly are not a representative number of species for such a vast genus.  At best, Applicant might be considered to be in possession of polypeptides comprising a TPA or INV T cell enhancer sequence and 25  to 100 CT26-tumor specific antigens.
Claims 1, 2, 4-6, 8-17 remain and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for constructs comprising CT26-5 (INV or TPA),  CT26-31 (INV or TPA) or vaccine compositions comprising GAd-and the constructs shown above to treat colon cancer does not reasonably provide enablement for using any constructs that comprise other structures or treating other cancers or generic proliferative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Reiterating the prior rejection, the prior art is aware of the use of selected polypeptides comprising defined tumor antigens for treating targeted cancers. While the skill in the art of obtaining polypeptides is high, even the specification indicates that exactly defined structures are needed for obtaining useful polypeptides (see Example 1 of the Specification).
The Specification presented evidence of use for two types of  constructs for treating colon cancer xenografts in mice. Thus, Applicant is enabled for the use of the constructs described for the colon cancer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-6, 9-17 remain and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ciaramella et al. for reasons of record.
On page 12 of the remarks Applicant argues that: “This teaching demonstrates that the range of 2-100 epitopes, or any subrange, as disclosed in Ciaramella, includes repetitive epitopes. In contrast the currently pending claims recite "25 to 100 different tumor-specific neo-antigens".”
The arguments were carefully considered but not found persuasive because as Applicant indicated in the remarks:
The reference discloses a personalized mRNA cancer vaccine comprising an open reading frame encoding 15-40 neoepitopes (p. 2-3) and additionally comprising a Teel! enhancer, e.g. a recall antigen or an invariant chain domain, a targeting sequence like an invariant chain or a PEST sequence (p.5). The concatemeric cancer vaccines may be personalized cancer vaccines. The vaccines may include RNA encoding for one or more cancer antigens specific for each subject, referred to as neoepitopes.
Ciaramella clearly states (page 16, lines 8-11 ):
The concatemeric vaccines of the invention may include multiple copies of a single neoepitope, multiple different neoepitopes based on a single type of mutation, i.e. point mutation, multiple different neoepitopes based on a variety of mutation types, neoepitopes and other antigens, such as tumor associated antigens or recall  antigens.” (emphasis added).

Thus it is apparent that Ciaramella discussed the multiple neo-antigens and presence of an invariant chain.
Claims 1, 2, 4, 5, 8-13, 16 and 17 remain and claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredriksen et al. for reasons of record.
On page 13 of the remarks Applicant argues that: “Fredriksen provides no disclosure of T cell enhancers, and moreover, does not teach or suggest a polynucleotide wherein the "T cell enhancer amino acid sequence is an invariant chain or a leader sequence of tissue-type plasminogen activator (TPA)" and "is placed N-terminally within the polypeptide." Thus, Fredriksen does not teach at least this limitation recited in the currently pending claims and therefore, does not anticipate the claimed invention.”
The arguments were carefully considered but not found persuasive because, Fredriksen discloses an anticancer vaccine comprising polynucleotides or
polypeptides. The vaccine comprises a polynucleotide comprising a nucleotide sequence encoding a targeting unit, a dimerization unit, a first linker and an antigenic unit, wherein said antigenic unit comprises n-1 antigenic subunits, each subunit comprising at least a part of a cancer neoepitope sequence and a second linker and said antigenic unit further comprising a final cancer neoepitope sequence, wherein n is an integer of from 3 to 50, or the vaccine comprises a polypeptide encoded by the polynucleotide or a dimeric protein consisting of two polypeptides encoded by the
polynucleotide (abstract). The polynucleotide further comprises a nucleotide sequence
encoding a signal peptide. The signal peptide is constructed to allow secretion of the
polypeptide encoded by the polynucleotide of the invention in the cells transfected with
said polynucleotide and a human TPA signal peptide is used (p.13). 
Thus, in the broadest reasonable interpretation the claims are anticipated by the reference cited.
Applicant further argues that: “based on the teachings provided in Fredriksen, one of ordinary skill in the art would have no reasonable expectation of success at arriving at the claimed invention. While, Fredriksen discloses a large number of different ranges of antigenic subunits, the actual examples of Fredriksen disclose a vaccine comprising 10 neo-epitopes and the unambiguous teachings of Fredriksen explicitly teach that the claimed invention, namely a polypeptide comprising at least 25 antigens, is "less efficient" and "associated with technical difficulties.".” 
The arguments were carefully considered but not found persuasive because, first of all, they are directed to an obviousness rejection and the current rejection n is an anticipatory one. Second, it was clearly indicated in the previous Office action that the claims are interpreted as directed to a product and thus the arguments towards efficacy are not valid in this interpretation.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647